TURNAGE, Judge.
Joachim Savings and Loan Association brought suit against the State of Missouri to recover taxes paid under § 148.480, RSMo 1978, after that section was declared unconstitutional. The suit was brought on the theory of inverse condemnation and sought a judgment for $118,849 plus interest. The case was tried on a stipulation of *521facts and the court entered judgment in favor of the State. Joachim contends its money was taken by the State under the power of eminent domain without payment of just compensation in violation of Art. I, § 26 of the Missouri Constitution.
This case presents the same issues based upon the same facts as were presented in Home Savings of America, F.A., v. State of Missouri, 817 S.W.2d 518 (Mo.App.1991), decided concurrently herewith. For the reasons fully explained in Home Savings the judgment is affirmed.
All concur.